43 F.3d 1465
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Frank Ervin ALTIZER, Jr., Plaintiff Appellant,v.Edward W. MURRAY;  E. C. Morris;  James E. Briggs;  James M.Sisk;  C. D. Larsen;  Louis B. Cei;  Robert S. Lipsner;  T.L. Parlett;  W. P. Rogers;  L. W. Huffman;  J. A. Smith,Jr.;  James E. Johnson, Jr.;  Ellis B. Wright, Jr.;  R. T.Shurling;  Fred W. Greene;  Charles E. Thompson;  JoannRoyster, Lieut.;  Lonnie M. Saunders;  David K. Smith;Michael A. Shupe;  P. B. Penn;  J. O. Grizzard;  S. R.Whitten;  V. V. Grant;  M. M. Mallard;  Bessy Parrous;  JackLee;  L. W. Jarvis;  L. D. Sprouse;  Sargeant Redman;  D.Swisher;  Adjustment Committee Appeals Unit, each memberthereof;  Stephen R. Rosenthal;  Alan Katz;  Barbara J.Gaden;  Reneen E. Hewlett;  Jeanette P. Rogers;  William W.Muse;  Mark R. Davis;  Richard F. Gorman;  Fred Kozak;William R. Coleman;  Patrick A. O'Hare;  Karen Lebo;  RobertH. Herring, Jr.;  Pamela Anne Sargent;  Unknown Debts,persons 1 through 500 who in either whole or part, wereeither employed by the Commonwealth of Virginia or acted inconcert with any person purporting to exercise any color ofauthority as an employee thereof and knew or was required toknow any fact linked with the chain of the acts redressedherein, Defendants Appellees.
No. 94-7043.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 25, 1994.Decided Nov. 10, 1994.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  Glen E. Conrad, Magistrate Judge.  (CA-94-290-R)
Frank Ervin Altizer, Jr., appellant Pro Se.  Mary Elizabeth Shea, Office of the Atty. Gen. of Virginia, Richmond, VA, for appellees.
W.D.Va.
DISMISSED.
Before WIDENER and HALL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from orders of the district court and magistrate judge dismissing his state contract claim from his action brought under 42 U.S.C. Sec. 1983 (1988), and ordering him to particularize other claims.  We dismiss the appeal for lack of jurisdiction because the orders are not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The orders here appealed are neither final orders nor appealable interlocutory or collateral orders.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
DISMISSED.